Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.         The drawings filed on August 4, 2020 are accepted by the Examiner.

Allowable Subject Matter
3.         Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
4.         The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Chopra et al., (Patent No. 10,289,496), concurrently backing up data associated with a relational database management system (RDBMS). A request is received to back up data from multiple nodes to a target storage source. The multiple nodes are configured to provide storage services to data associated with the RDBMS and are communicatively coupled to a backup server configured to manage backup o one or more storage devices.
     Next, the prior art of record, Munoz (Publication No. 2011/0246425), teaches combinations and sub-combinations thereof for backing up an in-memory database.  A backup server is provided to perform backup operations of a database on behalf of a database server.  A determination is made as to whether the database is an in-memory database.
     Finally, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “backing up the database management system and application data of the database management system at the source machine by way of a backup operation; wherein the capturing of configuration details of the database management system, the generating of the new machine instance of the virtual machine within cloud storage, and the backup operation are performed in parallel to one another; restoring the database management system to the new machine instance of the virtual machine within the cloud storage; and providing the application data to the database management system at the new machine instance of the virtual machine” as recited in independent claim 1 and similarly recited in independent claim 13.
     The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	The Specification has been amended as follows:
     On page 1 at paragraph [0001], now U.S. Patent No. 10,776,329 has been inserted after “U.S. Patent Application No. 15/937,783 filed on March 27, 2018,”.
Conclusion
7.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Dagar et al. (Publication No. 2016/0188419) teaches system and method for selective compression in a database backup operation; and 
b.  Klose et al. (Publication No. 2015/0256617) teaches cross-system storage management for transferring data across autonomous information management systems.
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        July 16, 2022